— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered February 15, 1990, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal the defendant asserts that the People did not comply with the speedy trial requirements of CPL 30.30. This claim, however, was forfeited by defendant’s guilty plea (People v O’Brien, 56 NY2d 1009). The defendant’s challenge to the court’s Sandoval ruling was similarly forfeited by his guilty plea (People v Thompson, 117 AD2d 637).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.